                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF OREGON


KAREN LOUISE SMITH,                                    Civil No. 2:18-cv-00216-SI

Plaintiff,

                                                       ORDER AWARDING ATTORNEY FEES
vs.                                                    PURSUANT TO THE EQUAL ACCESS
                                                       TO JUSTICE ACT

COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

Defendant.




                Pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, it is
         hereby ordered that EAJA attorney’s fees of $4,733.51 shall be awarded to Plaintiff. If it
         is determined that Plaintiff’s EAJA fees are not subject to any offset allowed under the
         Department of the Treasury’s Offset Program, as discussed in Astrue v. Ratliff, 130
         S.Ct. 2521 (2010), then the check for EAJA fees shall be made payable to Brian Scott
         Wayson, based upon Plaintiff’s assignment of these amounts to Plaintiff’s attorney. Any
         check for EAJA fees shall be mailed to Plaintiff’s counsel, Brian Scott Wayson, at PO
         Box 12028 Portland, OR 97212.


                            29th day of __________________________,
                DATED this ______         July                      2019.



                                             /s/ Michael H. Simon
                                            ____________________________________
                                            Michael H. Simon
                                            United States District Court Judge




         ORDER AWARDING EAJA ATTORNEY FEES
         2:18-cv-00216-SI
